UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03706 AMERICAN CENTURY CALIFORNIA TAX-FREE AND MUNICIPAL FUNDS (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON 4, KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 8-31 Date of reporting period: 8-31-2010 ITEM 1.REPORTS TO STOCKHOLDERS. Annual Report August 31, 2010 American Century Investments® California High-Yield Municipal Fund Table of Contents President’s Letter 2 Market Perspective 3 U.S. Fixed-Income Total Returns 3 California High-Yield Municipal Performance 4 Portfolio Commentary 6 Portfolio at a Glance 8 Yields 8 Top Five Sectors 8 Types of Investments in Portfolio 8 Shareholder Fee Example 9 Financial Statements Schedule of Investments 11 Statement of Assets and Liabilities 20 Statement of Operations 21 Statement of Changes in Net Assets 22 Notes to Financial Statements 23 Financial Highlights 29 Report of Independent Registered Public Accounting Firm 34 Other Information Proxy Voting Results 35 Management 36 Board Approval of Management Agreements 40 Additional Information 45 Index Definitions 46 Any opinions expressed in this report reflect those of the author as of the date of the report, and do not necessarily represent the opinions of American Century Investments or any other person in the American Century Investments organization. Any such opinions are subject to change at any time based upon market or other conditions and American Century Investments disclaims any responsibility to update such opinions. These opinions may not be relied upon as investment advice and, because investment decisions made by American Century Investments funds are based on numerous factors, may not be relied upon as an indication of trading intent on behalf of any American Century Investments fund. Security examples are used for representational purposes only and are not intended as recommendations to purchase or sell securities. Performance information for comparative indices and securities is provided to American Century Investments by third party vendors. To the best of American Century Investments’ knowledge, such information is accurate at the time of printing. President's Letter Jonathan Thomas Dear Investor: To learn more about the capital markets, your investment, and the portfolio management strategies American Century Investments provides, we encourage you to review this shareholder report for the financial reporting period ended August 31, 2010. On the following pages, you will find investment performance and portfolio information, presented with the expert perspective and commentary of our portfolio management team. This report remains one of our most important vehicles for conveying the information you need about your investment performance, and about the market factors and strategies that affect fund returns. For additional information on the markets, we encourage you to visit the “Insights & News” tab at our Web site, americancentury.com, for updates and further expert commentary. The top of our Web site’s home page also provides a link to “Our Story,” which, first and foremost, outlines our commitment—since 1958—to helping clients reach their financial goals. We believe strongly that we will only be successful when our clients are successful. That’s who we are. Another important, unique facet of our story and who we are is “Profits with a Purpose,” which describes our bond with the Stowers Institute for Medical Research (SIMR). SIMR is a world-class biomedical organization—founded by our company founder James E. Stowers, Jr. and his wife Virginia—that is dedicated to researching the causes, treatment, and prevention of gene-based diseases, including cancer. Through American Century Investments’ private ownership structure, more than 40% of our profits support SIMR. Mr. Stowers’ example of achieving financial success and using that platform to help humanity motivates our entire American Century Investments team. His story inspires us to help each of our clients achieve success. Thank you for sharing your financial journey with us. Sincerely, Jonathan Thomas President and Chief Executive Officer American Century Investments 2 Market Perspective By David MacEwen, Chief Investment Officer, Fixed Income Municipal Market Review Municipal bonds produced solid returns during the 12 months ended August 31, 2010 (see the accompanying table). Economic growth was uneven, fueling investor uncertainty, which helped bonds. On the upside, the government’s extraordinary monetary and fiscal stimulus policies enacted in late 2008 meant a return to positive growth in the second half of 2009 and early 2010. However, financial market volatility in May and June related to the European sovereign debt crisis led many to worry about another potential economic slowdown. In addition, the housing market and consumer debt levels remained concerns, while the unemployment rate ended August at 9.6% and the Federal Reserve (the Fed) talked of the growing risk of deflation. In that environment, the Fed kept its short-term interest rate target (a key determinant of money market yields) near zero, while bond yields remained in the neighborhood of record lows. Better economic and market conditions—particularly early in the fiscal year—caused a reversal of the trading that colored the credit crisis, when the lowest-rated bonds performed worst and higher-quality bonds did best. For the 12 months ended in August, this reversal meant that high-yield (below-investment-grade) and long-term municipal bonds did better than high-quality and shorter-term securities. Similarly, credit-sensitive municipal bonds outperformed Treasury securities for the 12 months after lagging during the credit crisis. Demand for municipal bonds was helped by attractive tax-equivalent yields and the outlook for higher marginal tax rates going forward. California Credit Comment Despite the flood of negative press about budget challenges for states and local governments, our municipal credit research team believes that municipal defaults will continue to be relatively rare, especially compared with corporate defaults. Indeed, during the fiscal year, two major credit rating agencies recalibrated California state’s general obligation (GO) credit rating higher to better recognize the superior credit quality and vastly lower default risk of municipal securities relative to corporate-backed bonds. It’s also important to note that California cannot file for bankruptcy, the state is constitutionally required to pay debt service on its GO bonds, and GO debt is second only to education in its claim on all general fund revenues. U.S. Fixed-Income Total Returns For the 12 months ended August 31, 2010 Barclays Capital Municipal Market Indices Barclays Capital Taxable Market Indices Municipal Bond 9.78% U.S. Aggregate Bond 9.18% 5 Year General Obligation (GO) Bond 7.53% U.S. Treasury Bond 8.13% California Tax-Exempt Bond 10.84% Long-Term Municipal Bond 13.28% Municipal High Yield Bond 22.08% 3 Performance California High-Yield Municipal Total Returns as of August 31, 2010 Average Annual Returns Ticker Symbol 1 year 5 years 10 years Since Inception Inception Date Investor Class BCHYX 14.78% 3.74% 5.54% 6.03% 12/30/86 Barclays Capital Municipal Bond Index(2) — 9.78% 5.02% 5.69% 6.58% — Barclays Capital Long-Term Municipal Bond Index — 13.28% 4.24% 6.11% 7.12% — Lipper California Municipal Debt Funds Average Returns(4) — 11.99% 3.52% 4.54% 5.81% — Investor Class’s Lipper Ranking(4) as of 8/31/10 as of 9/30/10 — 11 of 120 10 of 120 50 of 100 48 of 101 2 of 82 2 of 82 6 of 24 6 of 24 — Institutional Class BCHIX — — — 7.16% 3/1/10 A Class No sales charge* With sales charge* CAYAX 14.50% 9.32% 3.48% 2.53% ­— — 4.78% 4.15% 1/31/03 B Class No sales charge* With sales charge* CAYBX 13.65% 9.65% 2.71% 2.53% — — 4.00% 4.00% 1/31/03 C Class CAYCX 13.64% 2.71% — 4.04% 1/31/03 * Sales charges include initial sales charges and contingent deferred sales charges (CDSCs), as applicable. A Class shares have a 4.50% maximum initial sales charge for fixed-income funds and may be subject to a maximum CDSC of 1.00%. B Class shares redeemed within six years of purchase are subject to a CDSC that declines from 5.00% during the first year after purchase to 0.00% the sixth year after purchase. C Class shares redeemed within 12 months of purchase are subject to a maximum CDSC of 1.00%. The SEC requires that mutual funds provide performance information net of maximum sales charges in all cases where charges could be applied. Class returns and rankings would have been lower if fees had not been waived. In August of 2010, the fund’s benchmark changed from the Barclays Capital Long-Tern Municipal Bond Index to the Barclays Capital Municipal Bond Index. This change was effected to better align the benchmark’s duration with the fund’s duration. The investment process is unchanged. Since 12/31/86, the date nearest the Investor Class’s inception for which data are available. Data provided by Lipper Inc. – A Reuters Company. © 2010 Reuters. All rights reserved. Any copying, republication or redistribution of Lipper content, including by caching, framing or similar means, is expressly prohibited without the prior written consent of Lipper. Lipper shall not be liable for any errors or delays in the content, or for any actions taken in reliance thereon. Lipper Fund Performance — Performance data is total return, and is preliminary and subject to revision. Lipper Rankings — Rankings are based only on the universe shown and are based on average annual total returns. This listing might not represent the complete universe of funds tracked by Lipper. The data contained herein has been obtained from company reports, financial reporting services, periodicals and other resources believed to be reliable. Although carefully verified, data on compilations is not guaranteed by Lipper and may be incomplete. No offer or solicitations to buy or sell any of the securities herein is being made by Lipper. Total returns for periods less than one year are not annualized. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 4 California High-Yield Municipal Growth of $10,000 Over 10 Years $10,000 investment made August 31, 2000 Total Annual Fund Operating Expenses Investor Class Institutional Class A Class B Class C Class 0.52% 0.32% 0.77% 1.52% 1.52% The total annual fund operating expenses shown is as stated in the fund’s prospectus current as of the date of this report. The prospectus may vary from the expense ratio shown elsewhere in this report because it is based on a different time period, includes acquired fund fees and expenses, and, if applicable, does not include fee waivers or expense reimbursements. Data presented reflect past performance. Past performance is no guarantee of future results. Current performance may be higher or lower than the performance shown. Investment return and principal value will fluctuate, and redemption value may be more or less than original cost. To obtain performance data current to the most recent month end, please call 1-800-345-2021 or visit americancentury.com. As interest rates rise, bond values will decline. In addition, the lower-rated securities in which the fund invests are subject to greater credit risk, default risk and liquidity risk. Investment income may be subject to certain state and local taxes and, depending on your tax status, the federal alternative minimum tax (AMT). Capital gains are not exempt from state and federal income tax. Unless otherwise indicated, performance reflects Investor Class shares; performance for other share classes will vary due to differences in fee structure. For information about other share classes available, please consult the prospectus. Data assumes reinvestment of dividends and capital gains, and none of the charts reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns for the indices are provided for comparison. The fund’s total returns include operating expenses (such as transaction costs and management fees) that reduce returns, while the total returns of the indices do not. 5 Portfolio Commentary California High-Yield Municipal Portfolio Manager: Steven Permut Performance Summary For the 12 months ended August 31, 2010, California High-Yield Municipal returned 14.78%.* By comparison, the Barclays Capital Municipal Bond and Long-Term Municipal Bond indices—which are investment-grade municipal indices—and the Barclays Capital Municipal High Yield Bond Index, a municipal high-yield measure, gained 9.78%, 13.28%, and 22.08%,** respectively. At the same time, the California Municipal Debt Funds tracked by Lipper had an average return of 11.99%. See page 4 for additional performance comparisons. It’s important to note that this is the portfolio’s best fiscal year return on record. This comes despite all the recent concern about municipal finances, and marks a sharp rebound from the credit crisis—last fiscal year, which captured the peak of the financial crisis, the portfolio declined 1.16%. Credit Exposure Explains Relative Results The key driver of the portfolio’s performance relative to the Barclays indices was its credit allocation. The portfolio holds almost half of its assets in securities rated A or higher, with over half in bonds rated BBB and below. High-yield bonds outperformed investment-grade securities, and within the investment-grade universe, BBB securities outperformed those rated A and higher, explaining the portfolio’s outperformance of the investment-grade Municipal Bond and Long-Term Municipal Bond indices. But when compared with the Municipal High Yield Bond Index, our stake in higher-rated bonds caused the fund to lag. It’s a similar story for the Lipper group, which is comprised mostly of investment-grade funds. When lower-rated bonds do well, the portfolio will tend to outperform the peer group. Of course, the opposite is also true, and the portfolio will often lag when lower-rated bonds underperform. Sector Allocation Helped For some time now, we’ve tended to hold underweight positions in tax-backed bonds (such as state and local general obligation (GO) debt) in favor of bonds from less economically sensitive sectors, such as essential service revenue bonds (public power, water, and sewer), hospitals, and higher education. That helped performance because revenue bonds outperformed GO debt and many other municipal bond sectors for the 12 months. And within the universe of investment-grade revenue bonds, hospital bonds did best. Our stake in land-secured bonds also continued to rebound during the fiscal year after underperforming during the credit crisis. However, relative performance would have been better if we hadn’t held an underweight stake in comparatively volatile corporate-backed airline and tobacco bonds and industrial development revenue bonds. * All fund returns referenced in this commentary are for Investor Class shares. Class returns would have been lower had management fees not been waived. ** The Barclays Capital Municipal High Yield Bond Index average returns were 3.35% and 5.48% for the five- and 10-year periods ended August 31, 2010, respectively. 6 California High-Yield Municipal Yield Curve Trade During the fiscal year, we put in place a yield curve “flattening” trade using two- and 30-year Treasury futures (based on the expectation that the yield difference between two- and 30-year securities would narrow going forward). The trade was “duration neutral”, meaning we added no additional interest rate risk in taking the position. We implemented the trade in late 2009 when the slope of the Treasury yield curve approached record levels of steepness. This trade was designed to benefit from either a greater rise in short-maturity yields than long-maturity (a “bear flattener”) or a greater decline in long-maturity yields than short-maturity (a “bull flattener”). So far in 2010, we’ve seen mostly a bull flattener. Credit and Market Outlook Recent dramatic headlines about ballooning deficits, pension obligations, and other state budget challenges have elevated concerns among investors about possible municipal bond devaluations and defaults. While it’s true that the Great Recession and its aftermath have significantly affected economic growth and municipal finances, Steven Permut, who leads American Century Investments’ municipal bond team, believes the market for California municipal bonds is in better shape than the headlines convey. “We do not believe California will default on its GO bonds,” Permut begins. “The state is constitutionally required to make its debt payments, which represent only a small portion of its overall revenues. Nor do we believe California will lack cash to pay GO bondholders, because the Controller looks forward in projecting the state’s cash position to ensure it has sufficient capital to pay its GO bond obligations (indeed, that is the reason why the state issues IOUs). Instead, we think the real risks to municipal bonds will be more market driven, relating to (1) credit rating downgrades, (2) headlines, and (3) liquidity, all of which can negatively impact a bond’s value. So while investors face some price risk from potential rating downgrades and negative sentiment, we don’t think a state bond default should be among their concerns.” “Against those near-term headwinds, we see a number of reasons to be constructive on the municipal market for long-term investors,” Permut said. “First, the supply of tax-exempt municipal bonds has been limited in recent years by the Build America Bonds (BAB) program. While legislation has not yet been passed to extend the BAB program beyond 2010, we expect some form of extension due to municipal funding needs and the success of the program. Second, we see a number of factors supporting municipal bond demand going forward—tax-exempt municipal bond yields are attractive in absolute terms and relative to Treasuries, and tax rates are almost certain to rise. In addition, demand for higher-yielding, longer-term municipal bonds—such as those in which the fund invests—is likely to be supported by income-seeking investors looking to step out the credit and maturity spectrums from positions in low-yielding cash and short-term securities.” 7 California High-Yield Municipal Portfolio at a Glance As of 8/31/10 Weighted Average Maturity 19.8 years Average Duration (Modified) 6.7 years Yields as of August 31, 2010(1) 30-Day SEC Yield Investor Class 4.19% Institutional Class 4.39% A Class 3.76% B Class 3.20% C Class 3.20% Investor Class 30-Day Tax-Equivalent Yields(2) 32.16% Tax Bracket 6.18% 34.88% Tax Bracket 6.43% 39.40% Tax Bracket 6.91% 41.21% Tax Bracket 7.13% Yields would have been lower if a portion of fees had not been waived. The tax brackets indicated are for combined state and federal income tax. Actual tax-equivalent yields may be lower, if alternative minimum tax is applicable. Top Five Sectors % of fund investments as of 8/31/10 Land Based 27% Hospital Revenue 12% General Obligation (GO) 10% Electric Revenue 10% Water/Sewer/Gas Revenue 7% Types of Investments in Portfolio % of total net assets as of 8/31/10 Municipal Securities 99.5% Other Assets and Liabilities 0.5% 8 Shareholder Fee Example (Unaudited) Fund shareholders may incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption/exchange fees; and (2) ongoing costs, including management fees; distribution and service (12b-1) fees; and other fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in your fund and to compare these costs with the ongoing cost of investing in other mutual funds. The example is based on an investment of $1,000 made at the beginning of the period and held for the entire period from March 1, 2010 to August 31, 2010 (except as noted). Actual Expenses The table provides information about actual account values and actual expenses for each class. You may use the information, together with the amount you invested, to estimate the expenses that you paid over the period. First, identify the share class you own. Then simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. If you hold Investor Class shares of any American Century Investments fund, or Institutional Class shares of the American Century Diversified Bond Fund, in an American Century Investments account (i.e., not a financial intermediary or retirement plan account), American Century Investments may charge you a $12.50 semiannual account maintenance fee if the value of those shares is less than $10,000. We will redeem shares automatically in one of your accounts to pay the $12.50 fee. In determining your total eligible investment amount, we will include your investments in all personal accounts (including American Century Investments Brokerage accounts) registered under your Social Security number. Personal accounts include individual accounts, joint accounts, UGMA/UTMA accounts, personal trusts, Coverdell Education Savings Accounts and IRAs (including traditional, Roth, Rollover, SEP-, SARSEP- and SIMPLE-IRAs), and certain other retirement accounts. If you have only business, business retirement, employer-sponsored or American Century Investments Brokerage accounts, you are currently not subject to this fee. We will not charge the fee as long as you choose to manage your accounts exclusively online. If you are subject to the Account Maintenance Fee, your account value could be reduced by the fee amount. Hypothetical Example for Comparison Purposes The table also provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio of each class of your fund and an assumed rate of return of 5% per year before expenses, which is not the actual return of a fund’s share class. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in your fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. 9 Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads) or redemption/exchange fees. Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Account Value 3/1/10 Ending Account Value 8/31/10 Expenses Paid During Period(1) 3/1/10 - 8/31/10 Annualized Expense Ratio(1) Actual Investor Class (after waiver)(2) 0.49% Investor Class (before waiver) 0.51% Institutional Class (after waiver)(2) 0.29% Institutional Class (before waiver) 0.31% A Class (after waiver)(2) 0.74% A Class (before waiver) 0.76% B Class (after waiver)(2) 1.49% B Class (before waiver) 1.51% C Class (after waiver)(2) 1.49% C Class (before waiver) 1.51% Hypothetical Investor Class (after waiver)(2) 0.49% Investor Class (before waiver) 0.51% Institutional Class (after waiver)(2) 0.29% Institutional Class (before waiver) 0.31% A Class (after waiver)(2) 0.74% A Class (before waiver) 0.76% B Class (after waiver)(2) 1.49% B Class (before waiver) 1.51% C Class (after waiver)(2) 1.49% C Class (before waiver) 1.51% Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 184, the number of days in the most recent fiscal half-year, divided by 365, to reflect the one-half year period. During the period ended August 31, 2010, the class received a partial waiver of its management fee. Ending account value assumes the return earned after waiver. The return would have been lower had fees not been waived and would have resulted in a lower ending account value. Ending account value based on actual return from March 1, 2010 (commencement of sale) through August 31, 2010. Expenses are equal to the class’s annualized expense ratio listed in the table above, multiplied by the average account value over the period, multiplied by 183, the number of days in the period from March 1, 2010 (commencement of sale) through August 31, 2010, divided by 365, to reflect the period. Had the class been available for the full period, the expenses paid during the period would have been higher. Ending account value and expenses paid during period assumes the class had been available throughout the entire period and are calculated using the class’s annualized expense ratio listed in the table above. 10 Schedule of Investments California High-Yield Municipal AUGUST 31, 2010 Principal Amount Value Municipal Securities — 99.5% CALIFORNIA — 94.4% ABAG Finance Auth. for Nonprofit Corps. Rev., (Branson School), VRDN, 3.40%, 9/2/10 (LOC: Allied Irish Bank plc)(1) $ $ ABAG Finance Auth. for Nonprofit Corps. Rev., (Oshman Family Jewish Community), VRDN, 0.23%, 9/1/10 (LOC: LaSalle Bank N.A.) ABAG Finance Auth. for Nonprofit Corps. Rev., (Sharp HealthCare), 6.25%, 8/1/39(1) ABC Unified School District GO, Series 2000 B, 6.14%, 8/1/21 (NATL/FGIC)(1)(2) Adelanto Public Utility Auth. Rev., Series 2009 A, 6.75%, 7/1/39 Alhambra Rev., Series 2010 A, (Atherton Baptist Homes), 7.50%, 1/1/30 Anaheim Public Financing Auth. Lease Rev., Series 1997 A, (Public Improvements), 6.00%, 9/1/24 (AGM)(1) Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2004 D, 5.80%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 B, 5.40%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/29 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2005 C, 5.50%, 9/1/35 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2006 A, (Improvement Area No. 19C), 5.35%, 9/1/36 Beaumont Financing Auth. Local Agency Special Tax Rev., Series 2008 A, (Improvement Area No. 19C), 6.875%, 9/1/36 Berryessa Union School District GO, Series 2000 A, 6.18%, 8/1/21 (AGM)(1)(2) Berryessa Union School District GO, Series 2000 A, 6.05%, 8/1/22 (AGM)(1)(2) Berryessa Union School District GO, Series 2000 A, 6.06%, 8/1/23 (AGM)(1)(2) California Department of Water Resources Power Supply Rev., Series 2008 H, 5.00%, 5/1/22(1) California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/21(1) California Department of Water Resources Power Supply Rev., Series 2010 L, 5.00%, 5/1/22(1) California Department of Water Resources Water System Rev., Series 2008 AE, (Central Valley), 5.00%, 12/1/23(1) California Economic Recovery GO, Series 2004 A, 5.25%, 7/1/14 (NATL/FGIC)(1) California Educational Facilities Auth. Rev., (Western University Health Sciences), 6.00%, 10/1/12, Prerefunded at 100% of Par(1)(3) California Educational Facilities Auth. Rev., Series 2009 A, (Pomona College), 5.00%, 1/1/24(1) California GO, 5.25%, 10/1/29(1) California GO, 5.25%, 3/1/38(1) California GO, 6.00%, 4/1/38(1) California GO, 5.50%, 3/1/40(1) 11 California High-Yield Municipal Principal Amount Value California Health Facilities Financing Auth. Rev., Series 1989 A, (Kaiser Permanente), 7.15%, 10/1/12 (Ambac-TCRS)(1)(2) $ $ California Health Facilities Financing Auth. Rev., Series 2008 A, (Scripps Health), 5.50%, 10/1/20(1) California Health Facilities Financing Auth. Rev., Series 2008 A, (Sutter Health), 5.50%, 8/15/16(1) California Health Facilities Financing Auth. Rev., Series 2008 A3, (Stanford Hospital), VRDN, 3.45%, 6/15/11(1) California Health Facilities Financing Auth. Rev., Series 2008 C, (Providence Health & Services), 6.50%, 10/1/33(1) California Health Facilities Financing Auth. Rev., Series 2008 G, (Catholic Healthcare West), 5.50%, 7/1/25(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Catholic Healthcare West), 6.00%, 7/1/39(1) California Health Facilities Financing Auth. Rev., Series 2009 A, (Children’s Hospital of Orange County), 6.50%, 11/1/38(1) California Health Facilities Financing Auth. Rev., Series 2010 B, (Stanford Hospital), 5.25%, 11/15/31(1) California Infrastructure & Economic Development Bank Rev., Series 2008 A, (Jewish Community Center), VRDN, 0.23%, 9/1/10 (LOC: Bank of America N.A.)(1) California Mobilehome Park Financing Auth. Rev., Series 2001 B, (Rancho Vallecitos- San Marcos), 6.75%, 11/15/36 California Mobilehome Park Financing Auth. Rev., Series 2003 B, (Palomar Estates E&W), 7.00%, 9/15/36(1) California Mobilehome Park Financing Auth. Rev., Series 2006 B, (Union City Tropics), 5.50%, 12/15/41 California Municipal Finance Auth. Rev., (Biola University), 5.875%, 10/1/34 California Municipal Finance Auth. Rev., Series 2010 A, (Eisenhower Medical Center), 5.75%, 7/1/40 California Pollution Control Financing Auth. Rev., (San Jose Water Company), 5.10%, 6/1/40(1) California Public Works Board Lease Rev., Series 1993 D, (Department of Corrections), 5.25%, 6/1/15 (AGM)(1) California Public Works Board Lease Rev., Series 2009 G1, (Various Capital Projects), 5.75%, 10/1/30(1) California Public Works Board Lease Rev., Series 2010 A1, (Various Capital Projects), 6.00%, 3/1/35(1) California State Department of Water Resources Rev., Series 2009 AF, (Water System), 5.00%, 12/1/32(1) California State University Fresno Association, Inc. Rev., (Auxiliary Organization Event Center), 7.00%, 7/1/12, Prerefunded at 101% of Par(1)(3) California State University Rev., Series 2005 C, (Systemwide Financing Program), 5.00%, 11/1/30 (NATL)(1) California State University Rev., Series 2009 A, (Systemwide Financing Program), 5.25%, 11/1/38(1) California Statewide Communities Development Auth. COP, (Sonoma County Indian Health), 6.40%, 9/1/29(1) California Statewide Communities Development Auth. Rev., (Drew School), 5.30%, 10/1/37 12 California High-Yield Municipal Principal Amount Value California Statewide Communities Development Auth. Rev., (Lancer Educational Student Housing), 5.625%, 6/1/33 $ $ California Statewide Communities Development Auth. Rev., (Southern California Presbyterian Homes), 7.25%, 11/15/41(1) California Statewide Communities Development Auth. Rev., (Thomas Jefferson School of Law), 7.75%, 10/1/11, Prerefunded at 101% of Par(1)(3) California Statewide Communities Development Auth. Rev., Series 2001 C, (Kaiser Permanente), 5.25%, 8/1/31(1) California Statewide Communities Development Auth. Rev., Series 2007 A, (California Baptist University), 5.50%, 11/1/38 California Statewide Communities Development Auth. Rev., Series 2007 A, (Front Porch Communities and Services), 5.125%, 4/1/37(1)(4) California Statewide Communities Development Auth. Rev., Series 2007 A, (Valleycare Health System), 5.125%, 7/15/31 California Statewide Communities Development Auth. Rev., Series 2008 C, (John Muir Health), VRDN, 0.22%, 9/1/10 (LOC: Wells Fargo Bank N.A)(1) California Statewide Communities Development Auth. Rev., Series 2009 A, (Kaiser Permanente), 5.00%, 4/1/19(1) Capistrano Unified School District Special Tax Rev., (Community Facilities District No. 90-2), 6.00%, 9/1/33 Carson Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Project Area No. 1), 7.00%, 10/1/36(1) Chino Valley Unified School District COP, Series 2001 A, 5.375%, 9/1/20, Prerefunded at 102% of Par (AGM)(1)(3) Chula Vista Community Facilities District No. 06-1 Area A Special Tax Rev., (Eastlake Woods), 6.20%, 9/1/33 Chula Vista Industrial Development Rev., Series 2004 D, (San Diego Gas), 5.875%, 1/1/34(1) Clovis Public Financing Auth. Lease Rev., (Corporate Yard), 5.375%, 3/1/20 (Ambac)(1) Corcoran COP, 8.75%, 6/1/16(4) Corona Department of Water & Power COP, 5.00%, 9/1/35 (NATL)(1) Duarte Unified School District GO, Series 1999 B, 6.08%, 11/1/23 (AGM)(1)(2) Eastern Municipal Water District Water & Sewer COP, Series 2008 H, 5.00%, 7/1/33(1) El Dorado County Community Facilities District No. 2001-1 Special Tax Rev., (Promontory Specific), 6.30%, 9/1/31 Folsom Community Facilities District No. 10 Special Tax Rev., 7.00%, 9/1/24 Folsom Community Facilities District No. 14 Special Tax Rev., 6.30%, 9/1/11, Prerefunded at 102% of Par(3) Folsom Community Facilities District No. 7 Special Tax Rev., 5.75%, 9/1/14 Foothill-De Anza Community College District GO, 6.16%, 8/1/21 (NATL)(1)(2) Fullerton Community Facilities District No. 1 Special Tax Rev., (Amerige Heights), 6.20%, 9/1/32 13 California High-Yield Municipal Principal Amount Value Fullerton Unified School District Special Tax Rev., (Community Facilities District No. 2001-1), 6.375%, 9/1/31 $ $ Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.125%, 6/1/47(1) Golden State Tobacco Securitization Corp. Settlement Rev., Series 2007 A1, 5.75%, 6/1/47(1) Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/30 Hemet Unified School District Special Tax Rev., (Community Facilities District No. 2005-2), 5.25%, 9/1/35 Hesperia Public Financing Auth. Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/32 (XLCA)(1) Hesperia Public Financing Auth. Tax Allocation Rev., Series 2007 A, (Redevelopment and Housing), 5.50%, 9/1/37 (XLCA)(1) Highland Community Facilities District No. 2001-1 Special Tax Rev., 6.45%, 9/1/28 Imperial Irrigation District COP, (Water System), 5.50%, 7/1/29 (Ambac)(1) Independent Cities Lease Finance Auth. Rev., Series 2004 A, (Morgan Hill - Hacienda Valley Mobile Estates), 5.90%, 11/15/34 Independent Cities Lease Finance Auth. Rev., Series 2006 B, (San Juan Mobile Estates), 5.55%, 5/15/31 Independent Cities Lease Finance Auth. Rev., Series 2006 B, (San Juan Mobile Estates), 5.85%, 5/15/41 Independent Cities Lease Finance Auth. Rev., Series 2007 A, (Santa Rosa Leisure Mobilehome Park), 5.70%, 11/15/47 Irvine Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.70%, 9/1/35 Jurupa Community Services District Special Tax Rev., Series 2008 A, (Community Facilities District No. 25), 8.875%, 9/1/38 Lake Elsinore Community Facilities District No. 2004-3 Special Tax Rev., Series 2005 A, (Rosetta Canyon Improvement Area No. 1), 5.25%, 9/1/35 Lake Elsinore Community Facilities District No. 2004-3 Special Tax Rev., Series 2006 A, (Rosetta Canyon Improvement Area No. 2), 5.25%, 9/1/37 Lake Elsinore Community Facilities District No. 2005-1 Special Tax Rev., Series 2006 A, (Serenity), 5.35%, 9/1/36 Lake Elsinore Community Facilities District No. 2005-2 Special Tax Rev., Series 2005 A, (Alverhill Ranch Improvement Area A), 5.45%, 9/1/36 Lake Elsinore Community Facilities District No. 2006-2 Special Tax Rev., Series 2006 A, (Viscaya), 5.40%, 9/1/36 Lake Elsinore Unified School District Special Tax Rev., (Community Facilities District No. 2005-1, Improvement Area A), 5.40%, 9/1/35 Lincoln Community Facilities District No. 2003-1 Special Tax Rev., (Lincoln Crossing), 6.00%, 9/1/13, Prerefunded at 102% of Par(3) 14 California High-Yield Municipal Principal Amount Value Los Angeles Community College District GO, Series 2008 F1, (Election of 2003), 5.00%, 8/1/27(1) $ $ Los Angeles Community Facilities District No. 3 Special Tax Rev., (Cascades Business Park & Golf Course), 6.40%, 9/1/22 Los Angeles Department of Airports Rev., Series 2008 C, (Los Angeles International Airport), 5.25%, 5/15/25(1) Metropolitan Water District of Southern California Rev., Series 2009 C, 5.00%, 7/1/35(1) Milpitas Improvement Bond Act of 1915 Special Assessment Rev., Series 1996 A, (Local Improvement District No. 18), 6.75%, 9/2/16 Modesto Irrigation District COP, Series 2009 A, (Capital Improvements), 6.00%, 10/1/39(1) Montebello Community Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Montebello Hills Redevelopment), 8.10%, 3/1/27(1) Moreno Valley Unified School District Special Tax Rev., (Community Facilities District No. 2002-1), 6.20%, 9/1/32 Murrieta Community Facilities District No. 2000-2 Special Tax Rev., Series 2004 A, (The Oaks Improvement Area), 6.00%, 9/1/34 Murrieta Improvement Bond Act of 1915 Special Tax Rev., (Community Facilities District No. 2000-1), 6.375%, 9/1/30 Oakland Unified School District Alameda County GO, Series 2009 A, (Election of 2006), 6.125%, 8/1/29(1) Oceanside Community Development Commission Tax Allocation Rev., (Downtown Redevelopment), 5.70%, 9/1/25(1) Oceanside Community Facilities District No. 2001-1 Special Tax Rev., Series 2002 A, (Morrow Hills Development), 6.20%, 9/1/32 Orange County Community Facilities District Special Tax Rev., (No. 06-1-Delaware Rio Public Improvements), 6.00%, 10/1/40 Oxnard School District GO, Series 2001 A, 5.75%, 8/1/30 (NATL)(1) Palmdale Water District COP, 5.00%, 10/1/34 (NATL/FGIC)(1) Palomar Pomerado Health Care District COP, 6.75%, 11/1/39 Palomar Pomerado Health Care District COP, (Indian Health Council, Inc.), 6.25%, 10/1/29(1) Perris Community Facilities District No. 2004-3 Special Tax Rev., Series 2005 A, (Improvement Area No. 2), 5.30%, 9/1/35 Perris Public Financing Auth. Special Tax Rev., Series 2003 A, 6.25%, 9/1/33 Perris Public Financing Auth. Special Tax Rev., Series 2004 A, 6.125%, 9/1/34 Perris Public Financing Auth. Special Tax Rev., Series 2008 A, (Community Facilities District No. 2005-4), 6.60%, 9/1/38 Pleasant Valley School District-Ventura County GO, Series 2002 A, 5.85%, 8/1/31 (NATL)(1) Poway Unified School District Public Financing Auth. Rev., 7.875%, 9/15/39 15 California High-Yield Municipal Principal Amount Value Rancho Cordova Community Facilities District No. 2003-1 Special Tax Rev., (Sunridge Anatolia), 5.375%, 9/1/37 $ $ Rancho Cordova Community Facilities District No. 2003-1 Special Tax Rev., (Sunridge Anatolia), 5.50%, 9/1/37 Rancho Cordova Community Facilities District No. 2004-1 Special Tax Rev., (Sunridge Park Area), 6.125%, 9/1/37 Riverside County COP, 5.75%, 11/1/31 (NATL)(1) Riverside County Improvement Bond Act of 1915 Special Assessment Rev., (District No. 168-Rivercrest), 6.70%, 9/2/26 Riverside County Redevelopment Agency Tax Allocation Rev., Series 2010 E, (Interstate 215 Corridor), 6.25%, 10/1/30(1) Riverside Unified School District Special Tax Rev., (Community Facilities District No. 13, Improvement Area 1), 5.375%, 9/1/34 Riverside Unified School District Special Tax Rev., Series 2000 A, (Community Facilities District No. 7), 7.00%, 9/1/10, Prerefunded at 102% of Par(3) Riverside Unified School District Special Tax Rev., Series 2005 A, (Community Facilities District No. 15, Improvement Area 2), 5.25%, 9/1/30 Rohnert Park Finance Auth. Rev., Series 2001 A, (Las Casitas de Sonoma), 6.40%, 4/15/36 Romoland School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area 1), 5.40%, 9/1/36 Roseville Community Facilities District No. 1 Special Tax Rev., (The Fountains), 6.125%, 9/1/38 Sacramento Airport System Rev., 5.00%, 7/1/40(1) Sacramento Airport System Rev., Series 2009 D, (Grant Revenue Bonds), 6.00%, 7/1/35(1) Sacramento County Community Facilities District No. 1 Special Tax Rev., (Elliot Ranch), 6.30%, 9/1/21 Sacramento County COP, 5.75%, 2/1/30(1) Sacramento Municipal Utilities District Electric Rev., Series 1997 K, 5.25%, 7/1/24 (Ambac)(1) Sacramento Sanitation District Financing Auth. Rev., Series 2008 D, (Subordinated Lien Sanitation District), VRDN, 0.23%, 9/1/10 (LOC: Bank of America N.A.)(1) Sacramento Special Tax Rev., (North Natomas Community Facilities District No. 1), 6.30%, 9/1/26 San Buenaventura City COP, (Wastewater Revenue), 5.00%, 3/1/29 (NATL)(1) San Diego Redevelopment Agency Tax Allocation Rev., Series 2009 A, (North Park Redevelopment Project), 7.00%, 11/1/39(1) San Francisco City and County Airports Commission Rev., Series 2008 34D, (San Francisco International Airport), 5.25%, 5/1/26(1) San Francisco City and County Redevelopment Agency Lease Rev., (George R. Moscone), 7.05%, 7/1/13(1)(2) San Francisco City and County Redevelopment Financing Auth. Tax Allocation Rev., Series 2009 D, (Mission Bay South Redevelopment), 6.625%, 8/1/39(1) 16 California High-Yield Municipal Principal Amount Value San Marcos Public Facilities Auth. Special Tax Rev., Series 2004 A, 5.45%, 9/1/24 $ $ Santa Barbara County Water Rev. COP, 5.50%, 9/1/22 (Ambac)(1) Santa Cruz County Redevelopment Agency Tax Allocation Rev., Series 2009 A, (Live Oak/Soquel Community Improvement), 7.00%, 9/1/36(1) Shasta Lake Public Finance Auth. Rev., (Electrical Enterprise), 6.25%, 4/1/13, Prerefunded at 102% of Par(1)(3) Soledad Improvement Bond Act of 1915 District No. 2002-01 Special Assessment Rev., (Diamond Ridge), 6.75%, 9/2/33 Southern California Public Power Auth. Rev., (Transmission), 6.35%, 7/1/14 (NATL-IBC)(1)(2) Southern California Public Power Auth. Rev., (Transmission), 6.35%, 7/1/15 (NATL-IBC)(1)(2) Southern California Public Power Auth. Rev., Series 2008 A, (Transmission), 5.00%, 7/1/22(1) Stockton Community Facilities District Special Tax Rev., (Spanos Park West No. 2001-1), 6.375%, 9/1/12, Prerefunded at 102% of Par(1)(3) Sunnyvale Community Facilities District No. 1 Special Tax Rev., 7.75%, 8/1/32 Susanville Public Financing Auth. Rev., Series 2010 B, (Utility Enterprises), 6.00%, 6/1/45(5) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 6.19%, 8/1/22 (NATL/FGIC)(1)(2) Tahoe-Truckee Unified School District GO, Series 1999 A, (Improvement District No. 2), 6.19%, 8/1/23 (NATL/FGIC)(1)(2) Tracy Community Facilities District No. 2006-1 Special Tax Rev., (NEI Phase II), 5.75%, 9/1/36 Tuolumne Wind Project Auth. Rev., Series 2009 A, 5.875%, 1/1/29(1) Turlock Health Facility COP, Series 2007 B, (Emanuel Medical Center, Inc.), 5.50%, 10/15/37(1) Turlock Irrigation District Rev., Series 2010 A, 5.00%, 1/1/40(1) Tustin Community Facilities District No. 06-1 Special Tax Rev., Series 2007 A, (Tustin Legacy/Columbus Villages), 6.00%, 9/1/36 Tustin Community Facilities District No. 07-1 Special Tax Rev., (Tustin Legacy/Retail Center), 6.00%, 9/1/37 Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 5.75%, 9/1/30(1) Tustin Unified School District Special Tax Rev., (Community Facilities District No. 06-1), 6.00%, 9/1/40(1) Twin Rivers Unified School District COP, (Facility Bridge Program), VRDN, 3.50%, 9/1/10 (AGM) University of California Rev., Series 2009 O, 5.25%, 5/15/39(1) Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.40%, 9/1/30 Val Verde Unified School District Special Tax Rev., (Community Facilities District No. 1, Improvement Area A), 5.45%, 9/1/36 17 California High-Yield Municipal Principal Amount Value Ventura County Community College District GO, Series 2008 C, (Election of 2002), 5.50%, 8/1/33(1) $ $ Vernon Electric System Rev., Series 2009 A, 5.125%, 8/1/21(1) West Sacramento Community Facilities District No. 20 Special Tax Rev., 5.30%, 9/1/35 Westlands Water District COP, Series 2005 A, 5.00%, 9/1/25 (NATL)(1) Yosemite Community College District GO, (Election of 2004), 4.33%, 8/1/16 (AGM)(1)(2) Yuba City Redevelopment Agency Tax Allocation Rev., 5.70%, 9/1/24 Yuba City Redevelopment Agency Tax Allocation Rev., 6.00%, 9/1/31 Yuba City Unified School District GO, 6.05%, 3/1/25 (NATL/FGIC)(1)(2) GUAM — 1.1% Guam Government GO, Series 2009 A, 7.00%, 11/15/39(1) Guam Power Auth. Rev., Series 2010 A, 5.50%, 10/1/40 PUERTO RICO — 3.1% Puerto Rico Electric Power Auth. Rev., Series 2007 UU, VRN, 1.06%, 10/1/10, resets quarterly at 67% of the 3-month LIBOR plus 0.70% with no caps(1) Puerto Rico GO, Series 2006 A, (Public Improvement), 5.25%, 7/1/30(1) Puerto Rico GO, Series 2008 A, 6.00%, 7/1/38(1) Puerto Rico GO, Series 2009 B, (Public Improvement), 6.00%, 7/1/39(1) Puerto Rico Sales Tax Financing Corp. Rev., Series 2007 A, VRN, 1.24%, 11/1/10, resets quarterly at 67% of the 3-month LIBOR plus 0.93% with no caps(1) U.S. VIRGIN ISLANDS — 0.9% Virgin Islands Public Finance Auth. Rev., Series 2009 A, (Diageo Matching Fund Bonds), 6.75%, 10/1/37 Virgin Islands Public Finance Auth. Rev., Series 2009 A1, (Senior Lien/Capital Projects), 5.00%, 10/1/29(1) Virgin Islands Public Finance Auth. Rev., Series 2010 B, (Subordinated Lien), 5.25%, 10/1/29(1) TOTAL INVESTMENT SECURITIES — 99.5% (Cost $541,496,290) OTHER ASSETS AND LIABILITIES — 0.5% TOTAL NET ASSETS — 100.0% $ 18 California High-Yield Municipal Futures Contracts Contracts Purchased Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Long Bond December 2010 Contracts Sold Expiration Date Underlying Face Amount at Value Unrealized Gain (Loss) U.S. Treasury 2-Year Notes December 2010 Notes to Schedule of Investments ABAG Association of Bay Area Governments AGM Assured Guaranty Municipal Corporation Ambac Ambac Assurance Corporation Ambac-TCRS Ambac Assurance Corporation - Transferrable Custodial Receipts COP Certificates of Participation FGIC Financial Guaranty Insurance Company GO General Obligation LIBOR London Interbank Offered Rate LOC Letter of Credit NATL National Public Finance Guarantee Corporation NATL-IBC National Public Finance Guarantee Corporation - Insured Bond Certificates resets The frequency with which a security’s coupon changes, based on current market conditions or an underlying index. The more frequently a security resets, the less risk the investor is taking that the coupon will vary significantly from current market rates. VRDN Variable Rate Demand Note. Interest reset date is indicated. Rate shown is effective at the period end. VRN Variable Rate Note. Interest reset date is indicated. Rate shown is effective at the period end. XLCA XL Capital Ltd. Security, or a portion thereof, has been segregated for when-issued securities and/or futures contracts. At the period end, the aggregate value of securities pledged was $140,041,000. Security is a zero-coupon municipal bond. The rate indicated is the yield to maturity at purchase. Zero-coupon securities are issued at a substantial discount from their value at maturity. Escrowed to maturity in U.S. government securities or state and local government securities. Security was purchased under Rule 144A of the Securities Act of 1933 or is a private placement and, unless registered under the Act or exempted from registration, may only be sold to qualified institutional investors. The aggregate value of these securities at the period end was $3,663,861, which represented 0.7% of total net assets. When-issued security. See Notes to Financial Statements. 19 Statement of Assets and Liabilities AUGUST 31, 2010 Assets Investment securities, at value (cost of $541,496,290) Cash Receivable for investments sold Receivable for capital shares sold Receivable for variation margin on futures contracts Interest receivable Liabilities Payable for investments purchased Payable for capital shares redeemed Payable for variation margin on futures contracts Accrued management fees Service fees (and distribution fees – A Class) payable Distribution fees payable Dividends payable Net Assets Net Assets Consist of: Capital paid in Accumulated net investment loss ) Accumulated net realized loss on investment transactions ) Net unrealized appreciation on investments Net assets Shares outstanding Net asset value per share Investor Class Institutional Class A Class * B Class C Class *Maximum offering price $10.15 (net asset value divided by 0.955) See Notes to Financial Statements. 20 Statement of Operations YEAR ENDED AUGUST 31, 2010 Investment Income (Loss) Income: Interest Expenses: Management fees Distribution fees: B Class C Class Service fees: B Class C Class Distribution and service fees — A Class Trustees’ fees and expenses Other expenses Fees waived ) Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) on: Investment transactions ) Futures contract transactions ) ) Change in net unrealized appreciation (depreciation) on: Investments Futures contracts Net realized and unrealized gain (loss) Net Increase (Decrease) in Net Assets Resulting from Operations See Notes to Financial Statements. 21 Statement of Changes in Net Assets YEARS ENDED AUGUST 31, 2, 2009 Increase (Decrease) in Net Assets Operations Net investment income (loss) Net realized gain (loss) ) ) Change in net unrealized appreciation (depreciation) ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders From net investment income: Investor Class ) ) Institutional Class ) — A Class ) ) B Class ) ) C Class ) ) Decrease in net assets from distributions ) ) Capital Share Transactions Net increase (decrease) in net assets from capital share transactions ) Net increase (decrease) in net assets ) Net Assets Beginning of period End of period Accumulated undistributed net investment income (loss) ) See Notes to Financial Statements. 22 Notes to Financial Statements AUGUST 31, 2010 1. Organization and Summary of Significant Accounting Policies Organization — American Century California Tax-Free and Municipal Funds (the trust) is registered under the Investment Company Act of 1940 (the 1940 Act) as an open-end management investment company and is organized as a Massachusetts business trust. California High-Yield Municipal Fund (the fund) is one fund in a series issued by the trust. The fund is nondiversified under the 1940 Act. The fund’s investment objective is to seek high current income that is exempt from federal and California income taxes. The fund pursues its objective by investing a portion of its assets in lower-rated and unrated municipal securities. The following is a summary of the fund’s significant accounting policies. Multiple Class — The fund is authorized to issue the Investor Class, the Institutional Class, the A Class, the B Class and the C Class. The A Class may incur an initial sales charge. The A Class, B Class and C Class may be subject to a contingent deferred sales charge. The share classes differ principally in their respective sales charges and distribution and shareholder servicing expenses and arrangements. All shares of the fund represent an equal pro rata interest in the net assets of the class to which such shares belong, and have identical voting, dividend, liquidation and other rights and the same terms and conditions, except for class specific expenses and exclusive rights to vote on matters affecting only individual classes. Income, non-class specific expenses, and realized and unrealized capital gains and losses of the fund are allocated to each class of shares based on their relative net assets. Sale of the Institutional Class commenced on March 1, 2010. Security Valuations — Debt securities maturing in greater than 60 days at the time of purchase are valued at the mean of the most recent bid and asked prices or at current market value as provided by a commercial pricing service, which may consider, among other factors, institutional trading activity, trading in similar groups of securities and any development related to that specific security. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium. If an event occurs after the value of a security was established but before the net asset value per share was determined that was likely to materially change the net asset value, that security would be valued as determined in accordance with procedures adopted by the Board of Trustees. If the fund determines that the market price of a portfolio security is not readily available, or that the valuation methods mentioned above do not reflect the security’s fair value, such security is valued as determined by the Board of Trustees or its designee, in accordance with procedures adopted by the Board of Trustees, if such determination would materially impact a fund’s net asset value. Certain other circumstances may cause the fund to use alternative procedures to value a security such as: a security has been declared in default; trading in a security has been halted during the trading day; or there is a foreign market holiday and no trading will commence. Security Transactions — For financial reporting purposes, security transactions are accounted for as of the trade date. Net realized gains and losses are determined on the identified cost basis, which is also used for federal income tax purposes. Investment Income — Interest income is recorded on the accrual basis and includes accretion of discounts and amortization of premiums. When-Issued — The fund may engage in securities transactions on a when-issued basis. Under these arrangements, the securities’ prices and yields are fixed on the date of the commitment, but payment and delivery are scheduled for a future date. During this period, securities are subject to market fluctuations. The fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet the purchase price. Income Tax Status — It is the fund’s policy to distribute substantially all net investment income and net realized gains to shareholders and to otherwise qualify as a regulated investment company under provisions of the Internal Revenue Code. The fund is no longer subject to examination by tax authorities for years prior to 2007. At this time, management believes there are no uncertain tax positions which, based on their technical merit, would not be sustained upon examination and for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Accordingly, no provision has been made for federal or state income taxes. 23 Distributions to Shareholders — Distributions from net investment income are declared daily and paid monthly. Distributions from net realized gains, if any, are generally declared and paid annually. Indemnifications — Under the trust’s organizational documents, its officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the fund. In addition, in the normal course of business, the fund enters into contracts that provide general indemnifications. The maximum exposure under these arrangements is unknown as this would involve future claims that may be made against a fund. The risk of material loss from such claims is considered by management to be remote. Use of Estimates — The financial statements are prepared in conformity with accounting principles generally accepted in the United States of America, which may require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from these estimates. 2. Fees and Transactions with Related Parties Management Fees — The trust has entered into a Management Agreement (the Agreement) with American Century Investment Management, Inc. (ACIM) (the investment advisor), under which ACIM provides the fund with investment advisory and management services in exchange for a single, unified management fee (the fee) per class. The Agreement provides that all expenses of managing and operating the fund, except brokerage expenses, taxes, interest, fees and expenses of the independent trustees (including legal counsel fees), and extraordinary expenses, will be paid by ACIM. The fee is computed and accrued daily based on the daily net assets of the specific class of shares of the fund and paid monthly in arrears. The fee consists of (1) an Investment Category Fee based on the daily net assets of the fund and certain other accounts managed by the investment advisor that are in the same broad investment category as the fund and (2) a Complex Fee based on the assets of all the funds in the American Century Investments family of funds. The rates for the Investment Category Fee range from 0.1925% to 0.3100%. The rates for the Complex Fee range from 0.2500% to 0.3100% for the Investor Class, A Class, B Class and C Class. The Institutional Class is 0.2000% less at each point within the Complex Fee range. From August 1, 2009 to July 31, 2010, the investment advisor voluntarily agreed to waive 0.024% of its management fee for the fund. Effective August 1, 2010, the investment advisor voluntarily agreed to waive 0.020% of its management fee for the fund. The investment advisor expects the fee waiver to continue through July 31, 2011 and cannot terminate it without consulting the Board of Trustees. The total amount of the waiver for each class for the year ended August 31, 2010, was $93,872, $3, $24,272, $236 and $7,196 for the Investor Class, Institutional Class, A Class, B Class and C Class, respectively. The effective annual management fee before waiver for each class for the year ended August 31, 2010, was 0.50% for the Investor Class, A Class, B Class and C Class and 0.30% for the Institutional Class. The effective annual management fee after waiver for each class for the year ended August 31, 2010 was 0.48% for the Investor Class, A Class, B Class and C Class and 0.28% for the Institutional Class. Distribution and Service Fees — The Board of Trustees has adopted a separate Master Distribution and Individual Shareholder Services Plan for each of the A Class, B Class and C Class (collectively the plans), pursuant to Rule 12b-1 of the 1940 Act. The plans provide that the A Class will pay American Century Investment Services, Inc. (ACIS) an annual distribution and service fee of 0.25%. The plans provide that the B Class and the C Class will each pay ACIS an annual distribution fee of 0.75% and service fee of 0.25%. The fees are computed and accrued daily based on each class’s daily net assets and paid monthly in arrears. The fees are used to pay financial intermediaries for distribution and individual shareholder services. Fees incurred under the plans during the year ended August 31, 2010, are detailed in the Statement of Operations. 24 Related Parties — Certain officers and trustees of the trust are also officers and/or directors of American Century Companies, Inc. (ACC), the parent of the trust’s investment advisor, ACIM, the distributor of the trust, ACIS, and the trust’s transfer agent, American Century Services, LLC. The fund has a Mutual Funds Services Agreement with J.P. Morgan Investor Services Co. (JPMIS). JPMorgan Chase Bank (JPMCB) is a custodian of the fund. JPMIS and JPMCB are wholly owned subsidiaries of JPMorgan Chase & Co. (JPM). JPM is an equity investor (non-voting shares) in ACC. 3. Investment Transactions Purchases and sales of investment securities, excluding short-term investments, for the year ended August 31, 2010, were $87,073,764 and $83,896,362, respectively. 4. Capital Share Transactions Transactions in shares of the fund were as follows (unlimited number of shares authorized): Year ended August 31, 2010(1) Year ended August 31, 2009 Shares Amount Shares Amount Investor Class Sold Issued in reinvestment of distributions Redeemed ) Institutional Class N/A Sold Issued in reinvestment of distributions 71 A Class Sold Issued in reinvestment of distributions Redeemed ) B Class Sold Issued in reinvestment of distributions Redeemed ) C Class Sold Issued in reinvestment of distributions Redeemed ) Net increase (decrease) ) ) March 1, 2010 (commencement of sale) through August 31, 2010 for the Institutional Class. 25 5. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of significant direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of significant unobservable inputs (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of August 31, 2010, the valuation inputs used to determine the fair value of the fund’s municipal securities and unrealized gain (loss) on futures contracts were classified as Level 2 and Level 1, respectively. The Schedule of Investments provides additional details on the fund’s portfolio holdings. 6. Derivative Instruments Interest Rate Risk — The fund is subject to interest rate risk in the normal course of pursuing its investment objectives. The value of bonds generally declines as interest rates rise. A fund may enter into futures contracts based on a bond index or a specific underlying security. A fund may purchase futures contracts to gain exposure to increases in market value or sell futures contracts to protect against a decline in market value. Upon entering into a futures contract, a fund will segregate cash, cash equivalents or other appropriate liquid securities on its records in amounts sufficient to meet requirements. Subsequent payments (variation margin) are made or received daily, in cash, by a fund. The variation margin is equal to the daily change in the contract value and is recorded as unrealized gains and losses. A fund recognizes a realized gain or loss when the futures contract is closed or expires. Net realized and unrealized gains or losses occurring during the holding period of futures contracts are a component of net realized gain (loss) on futures contract transactions and change in net unrealized appreciation (depreciation) on futures contracts, respectively. One of the risks of entering into futures contracts is the possibility that the change in value of the contract may not correlate with the changes in value of the underlying securities. The interest rate risk derivative instruments held at period end as disclosed on the Schedule of Investments are indicative of the fund’s typical volume during the period. The value of interest rate risk derivative instruments as of August 31, 2010, is disclosed on the Statement of Assets and Liabilities as an asset of $148,125 in receivable for variation margin on futures contracts and as a liability of $8,250 in payable for variation margin on futures contracts. For the year ended August 31, 2010, the effect of interest rate risk derivative instruments on the Statement of Operations was $(410,252) in net realized gain (loss) on futures contract transactions and $374,691 in change in net unrealized appreciation (depreciation) on futures contracts. 26 7. Interfund Lending The fund, along with certain other funds in the American Century Investments family of funds, may participate in an interfund lending program, pursuant to an Exemptive Order issued by the Securities and Exchange Commission (SEC). This program provides an alternative credit facility allowing the fund to borrow from or lend to other funds in the American Century Investments family of funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. The interfund loan rate earned/paid on interfund lending transactions is determined daily based on the average of certain current market rates. Interfund lending transactions normally extend only overnight, but can have a maximum duration of seven days. The program is subject to annual approval by the Board of Trustees. During the year ended August 31, 2010, the fund did not utilize the program. 8. Risk Factors The fund concentrates its investments in a single state and therefore may have more exposure to credit risk related to the state of California than a fund with a broader geographical diversification. The fund invests primarily in lower-rated debt securities, which are subject to substantial risks including price volatility, liquidity risk, and default risk. 9. Federal Tax Information The tax character of distributions paid during the years ended August 31, 2010 and August 31, 2009 were as follows: Distributions Paid From Exempt income Taxable ordinary income — — The book-basis character of distributions made during the year from net investment income or net realized gains may differ from their ultimate characterization for federal income tax purposes. These differences reflect the differing character of certain income items and net realized gains and losses for financial statement and tax purposes, and may result in reclassification among certain capital accounts on the financial statements. As of August 31, 2010, the federal tax cost of investments and the components of distributable earnings on a tax-basis were as follows: Federal tax cost of investments Gross tax appreciation of investments Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments Other book-to-tax adjustments ) Net tax appreciation (depreciation) Accumulated capital losses ) Capital loss deferral ) The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the realization for tax purposes of unrealized gains (losses) for certain futures contracts. Other book-to-tax adjustments are attributable primarily to the tax deferral of losses on straddle positions. 27 The accumulated capital losses listed on the previous page represent net capital loss carryovers that may be used to offset future realized capital gains for federal income tax purposes. Future capital loss carryover utilization in any given year may be subject to Internal Revenue Code limitations. The capital loss carryovers expire as follows: The capital loss deferral listed on the previous page represents net capital losses incurred in the ten-month period ended August 31, 2010. The fund has elected to treat such losses as having been incurred in the following fiscal year for federal income tax purposes. 10. Corporate Event As part of a long-standing estate and business succession plan established by James E. Stowers, Jr., the founder of American Century Investments, ACC Chairman Richard W. Brown succeeded Mr. Stowers as trustee of a trust that holds a greater-than-25% voting interest in ACC, the parent corporation of the fund’s advisor. Under the 1940 Act, this is presumed to represent control of ACC even though it is less than a majority interest. The change of trustee was considered a change of control of ACC and therefore also a change of control of the fund’s advisor even though there has been no change to its management and none is anticipated. The change of control resulted in the assignment of the fund’s investment advisory agreement. As required by the 1940 Act, the assignment automatically terminated such agreement, making the approval of a new agreement necessary. On February 18, 2010, the Board of Trustees approved an interim investment advisory agreement under which the fund was managed until a new agreement was approved. The new agreement for the fund was approved by the Board of Trustees on April 1, 2010, and by shareholders at a Special Meeting of Shareholders on June 16, 2010. It went into effect on July 16, 2010. The new agreement, which is substantially identical to the terminated agreement (with the exception of different effective and termination dates), did not result in changes in the management of American Century Investments, the fund, its investment objectives, fees or services provided. 11. Other Tax Information (Unaudited) The following information is provided pursuant to provisions of the Internal Revenue Code. The fund designates $26,445,431 as exempt interest dividends for the fiscal year ended August 31, 2010. 28 Financial Highlights California High-Yield Municipal Investor Class For a Share Outstanding Throughout the Years Ended August 31 Per-Share Data Net Asset Value, Beginning of Period Income From Investment Operations Net Investment Income (Loss) Net Realized and Unrealized Gain (Loss) Total From Investment Operations ) Distributions From Net Investment Income ) Net Asset Value, End of Period Total Return(2) % Ratios/Supplemental Data Ratio of Operating Expenses to Average Net Assets %(3) 0.52% %(3) % % % Ratio of Operating Expenses to Average Net Assets (Before Expense Waiver) % Ratio of Net Investment Income (Loss) to Average Net Assets %(3) %(3) % % % Ratio of Net Investment Income (Loss) to Average Net Assets (Before Expense Waiver) % Portfolio Turnover Rate 17
